Citation Nr: 9931197	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  95 - 09 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for bilateral defective 
hearing.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to May 
1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May 1994 and 
February 1995 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

This case was previously before the Board in July 1996, and 
was Remanded to the RO for additional development of the 
evidence, to include a special VA audiological and 
audiometric examination and an opinion as to whether the 
veteran's bilateral defective hearing and tinnitus are 
related to inservice noise exposure or to a perforated left 
tympanic membrane sustained in 1956 during active service.


FINDING OF FACT

The claims for service connection for bilateral defective 
hearing and for tinnitus are not plausible because neither 
condition was shown in service and no competent medical 
evidence has been presented which links or relates those 
conditions to the claimant's period of active service.


CONCLUSION OF LAW

The claims for service connection for bilateral defective 
hearing and for tinnitus are not well-grounded because those 
conditions were not shown during active service and no 
competent medical evidence has been presented which links or 
relates those conditions to the claimant's period of active 
service or to a service-connected disease or injury.  
38 U.S.C.A. § 1110, 1131, 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims of 
entitlement to service connection for bilateral defective 
hearing and for tinnitus.  If he has not, his appeal must 
fail, and VA is not obligated to assist him in the 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski,  1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993).  
For the reasons set forth below, the Board finds that the 
veteran has not met his burden of submitting evidence to 
support a belief that his claims of entitlement to service 
connection for bilateral defective hearing and for tinnitus 
are well grounded.  38 U.S.C.A. § 5107(a) (West 1991);  see 
Grottveit, at 93;  Tirpak v. Derwinski,  2 Vet. App. 609 
(1992);  Murphy, at 80

At his personal hearing held at the RO in April 1996 before 
the undersigned Member of the Board, the veteran testified, 
in pertinent part, that his hearing loss and tinnitus were 
due to exposure to aircraft noise while on active duty; that 
he was treated with anti-biotics for an ear infection at 
Wright-Patterson Air Force Base in 1956; and that he had no 
hearing loss at the time he was discharged from service.  He 
further alleged that his prior VA audiological and 
audiometric examinations were inadequate.

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
competent lay or medical evidence; together with (3) evidence 
of a nexus between the inservice injury or disease and the 
current disability in the form of medical 

evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is satisfied as to the issues of 
bilateral defective hearing and tinnitus because the record 
contains a clear diagnosis of tinnitus and a bilateral, 
symmetrical, high frequency sensorineural hearing loss on VA 
audiological examination in September 1991.  

The Board notes, however, that for purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  The veteran's hearing acuity did 
not meet the VA evaluative criteria for establishment of a 
hearing disability under the provisions of  38 C.F.R. § 3.385 
on audiometric testing in June 1959, in January 1961, in 
September 1991, in April 1994, in May 1994, in December 1996, 
or on the most recent evaluation in January 1998. 

The requirement of item (2) is not satisfied as to the issues 
of bilateral defective hearing and tinnitus because the 
service medical records are silent for any demonstration or 
diagnosis of either of those disorders in service in the form 
of competent lay or medical evidence.  The veteran's hearing 
acuity was 15/15 for the whispered voice on service entrance 
examination in September 1953 and on a service separation and 
reenlistment examination in November 1955.  Audiometric 
testing on service separation and reenlistment examination in 
June 1959 and on service separation examination in January 
1961 revealed that the veteran's hearing acuity was within 
normal limits, bilaterally, from 250 through 8000 Hertz.  The 
service medical records are silent for treatment, findings, 
or diagnosis of any trauma or pathology of the ears during 
active service, or any objectively measurable and measured 
worsening of hearing acuity during service. 


While the veteran asserted at the time of service separation 
in January 1961 that he had sustained a perforated eardrum in 
1956, that history is not substantiated in the medical 
record.  Upon further inquiry by the physician conducting the 
service separation examination, the veteran stated that he 
had a good recovery, with no complications.  The service 
separation examination disclosed that the veteran's ears were 
normal, with no abnormalities of the internal or external 
auditory canals, no evidence of a perforated eardrum, and 
normal auditory acuity, bilaterally, established by 
audiometric testing.  Although the examining physician noted 
the history recounted by the veteran, such evidence is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, and does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

While the veteran's assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
veteran's lay testimony that a blow to the ear caused a 
perforated tympanic membrane and that such injury, together 
with a subsequent ear infection, caused his current hearing 
loss and tinnitus is not competent because the veteran lacks 
medical training.  The appellant cannot meet his initial 
burden of presenting a well-grounded claim by relying upon 
his own opinions as to medical matters.  Clarkson v. Brown,  
4 Vet. App. 565 (1993);  Grottveit, at 93.

In addition, the record shows that the veteran's original 
claim for VA disability compensation benefits, received in 
August 1963, made no mention of hearing loss or tinnitus.  A 
report of VA examination, conducted in October 1963, found no 
evidence of hearing loss.  The veteran's initial claim for a 
service connection for a perforated left tympanic membrane 
was received in January 1994, and service connection for a 
perforated left tympanic membrane was granted by rating 
action of 

May 1994 on the basis of veteran history and assigned a 
noncompensable evaluation.  His initial claim for tinnitus, 
received in March 1994, made no mention of hearing loss.

The chronicity provisions of  38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim 
may still be well grounded on the basis of  38 C.F.R. § 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).
In the instant appeal, the service medical records are silent 
for findings of chronic hearing loss or tinnitus during 
active service, at the time of service separation, or at any 
time prior to September 1991, more than 30 years after final 
service separation. 
Further, VA outpatient treatment records, dated in January 
1995, show that the veteran dated the onset of his tinnitus 
to five months prior to that date, and cite the veteran's 
denial of any history of otorrhea, otalgia, or previous 
otologic surgery.  In May 1995, he noted the progressive 
onset of left ear hearing loss over the past two to three 
years.  On VA examination in January 1998, the veteran denied 
any unusual noise exposure during military service or any 
exposure to combat.  The record contains no competent lay or 
medical evidence which relates a current audiological 
disability to any inservice trauma or pathology or to a 
service connected disease or injury.  

While the veteran has testified that he was seen for an ear 
infection at a Pittsburgh ear, nose and throat clinic in 
1956; that he was treated at Wright-Patterson Air Force Base 
in 1956; and that he "was told" that he had a perforated 
left tympanic membrane, the cited clinic has no record of 
treating the veteran, and his service medical records are 
silent for medical evidence of any trauma or pathology 
involving the ears.  Further, the Court has held that an 
appellant's statement about 

what a doctor told the lay claimant does not constitute 
competent medical evidence under Grottveit v. Brown,  5 Vet. 
App. 500 (1993);  Warren v. Brown,  6 Vet. App. 4 (1993).  
Thus, the veteran's statement as to what he was told by a 
physician is not competent and, therefore, cannot be 
probative.  In addition, the matter of service connection for 
a perforated left tympanic membrane is not at issue, and 
evidence tending to establish that disability during service 
does not tend to establish the service-incurrence of 
bilateral defective hearing or tinnitus.

The Board further notes that the veteran did not serve in 
combat, and that he is not entitled to the lightened 
evidentiary burden accorded combat veterans under the 
provisions of  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1999).  Based upon the foregoing, the Board finds that 
evidence of incurrence or aggravation of a disease or 
injury in service in the form of competent lay or medical 
evidence has not been submitted, and that the requirements of 
item (2) are not met.  

In addition, the Board finds that the requirements of item 
(3) are not met with respect to the issue of entitlement to 
service connection for bilateral defective hearing or 
tinnitus.  In July 1996, the Board remanded the veteran's 
claims to the RO in July 1996 for further examination and an 
opinion as to whether the veteran's bilateral defective 
hearing or tinnitus were caused or worsened by the veteran's 
service noise exposure or his service-connected perforated 
tympanic membrane.  On VA audiological and audiometric 
examination in January 1998, the veteran was asked 
specifically about noise exposure while in military service, 
and denied that he had any unusual noise exposure or combat 
service while on active duty.  On examination, his hearing 
acuity was normal, bilaterally, and the only diagnosis was 
tinnitus in the left ear.  The examiner stated that the 
veteran's tinnitus was of unknown etiology, and that his past 
noise exposure/infections might play some part, or his recent 
use of anti-inflammatories (emphasis added).  Quite apart 
from the fact that the medical evidence in this case does not 
substantiate any "past noise exposure/infections" in 
service, the Court has held that a physician's statement that 
something may or may not be true is speculative and does not 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  Tirpak v. Derwinski,  2 Vet. App. 
609, 611 (1992).  As such language fails to meet the 
relatively low 

threshold for well groundedness, i.e., plausibility, it is 
inadequate to link or relate any current disability to the 
veteran's period of active service.  That is particularly 
true in view of the absence of any competent medical evidence 
of noise exposure or ear infections during active service, 
together with the veteran's denial of inservice noise 
exposure, otorrhea, or otalgia.  

The Board's review of the entire record discloses no 
competent medical evidence or opinion which links or relates 
the veteran's current bilateral defective hearing or tinnitus 
to his period of active service, to any incident or injury 
during such service, or to a service-connected disability.  
The Board finds the statement by the VA audiological examiner 
that the etiology of the veteran's tinnitus is unknown to be 
dispositive of the issue of causation or aggravation of his 
bilateral defective hearing and tinnitus.  In the absence of 
evidence of well-grounded claims for service-connection for 
bilateral defective hearing and for tinnitus, those claims 
are denied. 

Simply put, bilateral defective hearing and tinnitus were not 
present during active service, and the veteran does not 
assert that such disabilities were present.  Rather, he 
contends that both bilateral defective hearing and tinnitus 
were first manifest during the early 1990's; that each is the 
result of inservice noise exposure or of a perforated left 
tympanic membrane or ear infection.  However, no trauma or 
pathology of the ears was clinically demonstrated during 
active service; the veteran has denied any unusual inservice 
noise exposure or combat exposure; the veteran is not 
competent to offer evidence as to cause or diagnosis of 
disability because of his lack of medical training; and the 
veteran is the only person who believes that a connection 
exists between his claimed inservice disease or injury of the 
left ear and his current bilateral defective hearing and left 
ear tinnitus.  The veteran's claims for service connection 
for bilateral defective hearing and tinnitus are not well 
grounded.

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claims well grounded by submitting clinical evidence 
showing the presence of bilateral defective hearing or 
tinnitus during service or on service separation examination; 
or by submitting competent medical evidence linking or 
relating those disabilities to trauma or pathology 
experienced during active service, or to a service-connected 
disease or injury.  Robinette v. Brown,  8 Vet. App. 69, 74 
(1995).

Although the Board has considered and denied the veteran's 
claim for service connection for bilateral defective hearing 
and for tinnitus on a ground different from that of the RO, 
that is, on the basis of whether the veteran's claim for 
service connection for those disabilities are well grounded 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by this decision.  In 
assuming that the claims were well grounded, the RO accorded 
the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown,  4 Vet. App. 384, 392-394 
(1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
for service connection for bilateral defective hearing and 
for tinnitus are well grounded would be pointless and, in 
light of the legal authority cited above, would not result in 
a determination favorable to the appellant.  VAOPGCPREC 16-92 
(O.G.C. 16-92);  57 Fed. Reg. 49, 747 (1992).


ORDER

Evidence of well-grounded claims for service connection for 
bilateral defective hearing and for tinnitus not having been 
submitted, those claims are denied.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

